DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12/31/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20150051734 A1) in view of Takashi (JP 2016112656 A) and Luo (NPL: Effective Online Trajectory Generation of Waist and Arm for Enhancing Humanoid Robot Walking).

Regarding Claims 1, 9, and 17,
Note that the (instructions for) are only in claims 9 and 17.
Zheng teaches
(Claim 1) A computer-implemented balance control method for a humanoid robot, comprising steps of: (“The present description presents and teaches a controller for floating-base humanoid robots that can track motion capture data while maintaining balance.” [0010]) 
(Claim 9) A humanoid robot, comprising: a processor; a memory coupled to the processor; and one or more computer programs stored in the memory and executable on the processor; wherein, the one or more computer programs comprise: (See the humanoid robot comprising the processor and memory with computer programs in fig. 1.)
(Claim 17) A non-transitory computer readable storage medium for storing one or more computer programs, wherein the one or more computer programs comprise: (“The robot 110 includes a processor or CPU 120 that operates to manage the memory 160 (e.g., store and retrieve data in digital form) and to run one or more programs (non-transitory computer readable medium).” [0028])
(instructions for) obtaining an angular velocity and angular displacement of each joint of the humanoid robot and motion data of a sole of the humanoid robot,  (“Angle sensors 118 are provided at each joint 114 to output data or measurements indicative of an angle at the joint 114, and the joint angle measurement or sensor data 162 is stored in memory 160 of the robot 110 as part of the robot state data 161 (which is used as input by the tracking controller 130 to define desired accelerations 166 and strict contact constraints). The links 112 may include a pair of feet with soles” [0027]; See annotated fig. 2 (provided below) where joint and sole displacements and velocities are circled.
    PNG
    media_image1.png
    459
    608
    media_image1.png
    Greyscale

“where q, {dot over (q)} are the current joint angle and velocity” [0041]; “one can let {dot over (r)}.sub.i.epsilon.sup.6 denote the linear and angular velocities of the i-th contact link” [0033]; Examiner Interpretation: The obtained q.dot and q represent angular joint velocities and displacements. The obtained r.dot and r represent sole velocities and displacements.); 
(instructions for) obtaining an expected acceleration of the sole corresponding to a current expected balance trajectory,  (“the controller includes a proportional-derivative (PD) controller that is adapted to compute the desired acceleration to track a given reference trajectory at every DOF of the robot including, in some cases, the six unactuated ones of the floating base.” [0010]; “The links 112 may include a pair of feet with soles” [0027]; “For a given reference motion, the set of contact candidate links can be identified that includes the links that may be in contact with the environment during the motion.” [0037]; “The desired acceleration of contact candidate link i, {umlaut over ({circumflex over (r)}.sub.i is determined depending on its desired contact state. If the desired contact state is face contact, {umlaut over ({circumflex over (r)}.sub.i=0. If the desired contact state is no contact, {umlaut over ({circumflex over (r)}.sub.i is determined using the same control law as {umlaut over ({circumflex over (q)}: 
    PNG
    media_image2.png
    22
    416
    media_image2.png
    Greyscale
 where k.sub.pc and k.sub.dc are the proportional and derivative gains.” [0042]; Examiner Interpretation: Eq. 9 in Zheng is equivalent to the equation in [0043] of the instant application used in S220.)
(instructions for) calculating an expected angular acceleration of each joint meeting a control requirement of the sole, angular velocity of the joint, (“differentiating Eq. (4) produces the relationship between the joint and Cartesian accelerations as:
    PNG
    media_image3.png
    17
    397
    media_image3.png
    Greyscale

Now, with these supporting or basic equations in mind, the description or discussion can turn to an overview of motion tracking control (e.g., as it may be implemented by or during operation of the robot 110 of FIG. 1). FIG. 2 shows a data flow diagram 200 providing an overview of operation of a motion tracking controller 210. The tracking controller 210 includes an initial step 212 (e.g., as performed by a PD controller or the like) and, more importantly, includes two main steps performed at 214 (contact wrench computation) and at 216 (joint torque computation). The PD controller step 212 produces desired joint and contact link accelerations by processing the reference motion 240 (e.g., input data including the motion capture data) and the actual robot state data (the state may be determined at 230 and include determined normals, collision detections, and the like such as to provide information as to where links and other portions of the robot are presently located in an environment, e.g., where the feet are located relative to the support surfaces/terrain).” [0033-0035]; “With regard to desired joint and contact accelerations (which may be determined by a PD controller or the like, the desired accelerations of joints are calculated based on the reference and current positions (tracked motion and present robot state) and velocities as well as the reference accelerations as:

    PNG
    media_image4.png
    22
    288
    media_image4.png
    Greyscale

where q, {dot over (q)} are the current joint angle and velocity, q.sup.ref, {dot over (q)}.sup.ref, {umlaut over (q)}.sup.ref are the reference joint angle, velocity, and acceleration, and k.sub.p, k.sub.d are proportional and derivative gains.” [0041]); 
and (instructions for) controlling each joint of the humanoid robot to move at the obtained expected angular acceleration of the joint based on the angular displacement of the joint, so that the humanoid robot maintains balance according to the current expected balance trajectory (“the present description is directed toward a human motion tracking controller as well as to a control method used to control a robot and robot with such a controller controlling its balanced movements.” [0021]; “The PD controller step 212 produces desired joint and contact link accelerations by processing the reference motion 240 (e.g., input data including the motion capture data) and the actual robot state data (the state may be determined at 230 and include determined normals, collision detections, and the like such as to provide information as to where links and other portions of the robot are presently located in an environment, e.g., where the feet are located relative to the support surfaces/terrain). Further, within the controller 210, the step performed at 214 involves computation of the contact wrenches 215 via the computation of contact forces that satisfy the friction constraint and that realize the desired reference motion of the floating base as much as possible (based on the desired contact state 245 from the motion capture data 240 (e.g., use the same contact state 245 as a human subject/actor when the motion 240 was recorded)). … Based on the computed contact wrenches 215, the step performed by the controller 210 at 216 determines the joint torques 217 that will realize all joint motions and especially the desired contact link motion, and the torques 217 are passed in control signals to the simulator/robot 220 to control its movements.” [0035-0036]).

Zheng does not explicitly teach
obtaining … motion data of a centroid of the humanoid robot, and motion data of a waist of the humanoid robot
obtaining … an expected acceleration of the centroid corresponding to the current expected balance trajectory, and an expected angular acceleration of the waist corresponding to the current expected balance trajectory, based on … the motion data of the centroid, and the motion data of the waist, respectively;
calculating an expected angular acceleration of each joint meeting … a control requirement of the centroid, and a control requirement of the waist while the humanoid robot corresponds to the current expected balance trajectory, based on … the expected angular acceleration of the waist, … and the expected acceleration of the centroid

However, Takashi teaches
obtaining … motion data of a centroid of the humanoid robot, and motion data of a waist of the humanoid robot (“the acceleration at the center of gravity of the robot 1 is detected by the acceleration sensor 47 provided in the waist 4” See page 5, lines 38-39)
obtaining … an expected acceleration of the centroid corresponding to the current expected balance trajectory,  (“Based on the target gait data generated by the gait generator 51, the target acceleration calculator 61 determines the target acceleration of the center of gravity of the robot 1 (hereinafter referred to as “center of gravity target acceleration a .sub.T ”) and the play of the robot 1. A target leg acceleration (hereinafter referred to as “free leg target acceleration α .sub.T ”) is calculated. a .sub.T and α .sub.T represent acceleration vectors. Specifically, the target acceleration calculator 61, based on the target waist position data, calculates the center of gravity target acceleration a .sub.T when the disturbance has not occurred.” See page 3, lines 11-16)
calculating an expected angular acceleration of each joint meeting … a control requirement of the centroid, and a control requirement of the waist while the humanoid robot corresponds to the current expected balance trajectory, based on … the expected acceleration of the centroid (“The motor command value calculator 53 rotates the rotation angles of the electric motors 21L to 26L and 21R to 26R based on the corrected target waist position data, the target support leg position data, and the corrected target swing leg position data” See page 4, lines 43-45; “Target acceleration calculating unit 61, as well as calculating the center of gravity target acceleration a.sub.T based on the target waist position data generated by the gait generator 51, based on the target free leg position data generated by the gait generator 51 calculates the swing target acceleration alpha .sub.T (step S1).” See page 5, lines 10-13
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zheng to further include the teachings of Takashi to ensure a bipedal walking robot’s posture is stable, even when experiencing an unexpected external force (“These target gait data are generated so that the center of gravity of the robot 1 is always located at a stable position based on a preset stride, a leg raising amount, or the like. … The posture stabilization control unit 52 performs posture stabilization control for preventing the robot 1 from falling over when the posture of the robot 1 becomes unstable due to disturbance during walking.” See page 3, lines 1-7; See at least the Abstract on page 1;). 

Takashi also does not explicitly teach
an expected  angular acceleration of the waist corresponding to the current expected balance trajectory

However, Luo teaches
“After generating the waist and leg motion, unwanted angular momentum caused by the swing leg and the waist motion appears. Thus, we generated the corresponding arm swinging trajectory and upper body motion to cancel the moment and stabilize the robot. The mass points of arms and legs are set to be on the tip of each arm and leg as in [17]. The moment of the lower body is derived as below,

    PNG
    media_image5.png
    72
    297
    media_image5.png
    Greyscale

IW , mL and γ¨ denotes the moment of inertia of the pelvis, the mass of the leg and the angular acceleration of the waist yaw joint.” See page 4, section IV. Swing Arm Trajectory Generation; Examiner Interpretation: The angular acceleration of the waist used in the equation is an expected angular acceleration because it is the generated expected waist motion. Obtaining angular acceleration of the waist is part of generating robot joint controls to cause the robot to walk.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zheng and Takashi to further include the teachings of Luo to involve the robot’s waist motion when controlling the robot to ensure more smooth and stable walking (“The central idea of the waist trajectory generator is to consider the original motion pattern and take advantage of waist joints to smooth the original trajectories of two legs. In another point of view, the algorithm attempts to shift the responsibility of performing human locomotion from two legs onto the waist and utilize the swing arm to balance the robot. Moreover, we’ll show that our trajectory generator can be easily implemented on most of the control systems of modern humanoid robots.” See at least pages 1-2, section I. Introduction and page 6, section IV. Conclusion).

Claim(s) 2-3, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20150051734 A1) in view of Takashi (JP 2016112656 A), Luo (NPL: Effective Online Trajectory Generation of Waist and Arm for Enhancing Humanoid Robot Walking), and Hodgins (US 20100250001 A1).

Regarding Claims 2, 10, and 18
Zheng  teaches
wherein the expected balance trajectory comprises a preset balance trajectory corresponding to  (“First, the controller includes a proportional-derivative (PD) controller that is adapted to compute the desired acceleration to track a given reference trajectory at every DOF of the robot including, in some cases, the six unactuated ones of the floating base” [0010]; “The links 112 may include a pair of feet with soles” [0027]); 
wherein the preset balance trajectory comprises a reference acceleration, a reference pose, and a reference velocity of the corresponding balance control part (
    PNG
    media_image6.png
    459
    608
    media_image6.png
    Greyscale
); 
wherein the motion data of the sole comprises a motion speed and a motion pose of the sole (
    PNG
    media_image7.png
    459
    608
    media_image7.png
    Greyscale
), 
and the (step of/instructions for) obtaining the expected acceleration of the sole acceleration of the balance control part (“the controller includes a proportional-derivative (PD) controller that is adapted to compute the desired acceleration to track a given reference trajectory at every DOF of the robot including, in some cases, the six unactuated ones of the floating base.” [0010]; “For a given reference motion, the set of contact candidate links can be identified that includes the links that may be in contact with the environment during the motion.” [0037];  “The desired acceleration of contact candidate link i, {umlaut over ({circumflex over (r)}.sub.i is determined depending on its desired contact state. If the desired contact state is face contact, {umlaut over ({circumflex over (r)}.sub.i=0. If the desired contact state is no contact, {umlaut over ({circumflex over (r)}.sub.i is determined using the same control law as {umlaut over ({circumflex over (q)}: 
    PNG
    media_image2.png
    22
    416
    media_image2.png
    Greyscale
 where k.sub.pc and k.sub.dc are the proportional and derivative gains.” [0042]; Examiner Interpretation: Eq. 9 in Zheng is equivalent to the equation in [0043] of the instant application used in S220.)

Zheng does not explicitly teach
balance control parts comprising … the centroid
the motion data of the centroid comprises a motion pose and a motion speed of the centroid,
	and the step of obtaining the expected acceleration of the expected acceleration of the centroid corresponding to the current expected balance trajectory, based on the motion data of the motion data of the centroid
However, Hodgins teaches
	“As a reference, a slightly different version of the controller 100 was used where the balance controller was replaced by a simple COM position controller that computes the desired COM acceleration to bring it back to the original position with the same feedback/feedforward controller (16) and the same gains. The optimizer 402c then attempts to the desired COM acceleration instead of desired COP position. The two controllers shared the same joint and contact link tracking controllers.
FIG. 6 shows the COM position in the forward direction of a robot resulting from two controllers. A controller according to an embodiment of the invention successfully brought the robot back to the original posture. The COM controller version, on the other hand, stopped the COM even earlier than the controller according to an embodiment of the invention, but the robot eventually fell backwards. The reason is that, although the COM controller version can stop the COM motion, that action comes at the cost of moving the upper body forward rapidly, and compensation for the upper body recovery motion cannot be obtained. This error potentially can be fixed by tuning the joint and COM feedback gains.” See [0086-0087]; Examiner Interpretation: The feedback/feedforward controller (16) in Hodgins is the same control cited in Zheng [0041-0042]. Hodgins states that expected acceleration is calculated for the center of mass the same way it was calculated for the feet, with controller (16) (see [0062-0063] of Hodgins for controller (16)). When this controller is used for the COM (centroid), the COM would be a balance control part and COM motion data would be used in the equation.
	Even though Hodgins states that the COM controller caused the robot to fall, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Zheng to further include the teachings of the COM controller of Hodgins to quickly stop the center of mass when the robot is hit with an external force. Additionally, “tuning the joint and COM feedback gains” could prevent the robot from falling (see [0086-0087]).

Regarding Claims 3, 11, and 19,
Claims 3, 11, and 19 appears to be similar to claims 2, 10, and 18 except applied to a waist and involves angular motion.
Zheng also teaches features similar to claims 2, 10, and 18, for a joint. The joint in Zheng is not particularly a waist joint.
Zheng teaches
wherein the expected balance trajectory further comprises a preset balance trajectory of the (joint); wherein the preset balance trajectory of the (joint) comprises a reference angular acceleration, a reference posture angle, and a reference angular velocity of the (joint), and the motion data of the (joint) comprises a motion posture angle and a motion angular velocity of the (joint), (
    PNG
    media_image8.png
    459
    608
    media_image8.png
    Greyscale
) 
and the (step of/instructions for) obtaining the expected angular acceleration of the (joint) corresponding to the current expected balance trajectory, based on the motion data of the (joint) comprises: (instructions for) subtracting the reference posture angle and the motion posture angle of the (joint) and subtracting the reference angular velocity and the motion angular velocity of the (joint) to obtain a corresponding posture angle difference and angular velocity difference; (instructions for) selecting a difference angle parameter matching a preset control function corresponding to the (joint) from the posture angle difference and the angular velocity difference; and (instructions for) substituting the reference angular acceleration of the (joint) and the selected difference angle parameter into the corresponding preset control function to obtain the expected angular acceleration of the (joint) (“With regard to desired joint and contact accelerations (which may be determined by a PD controller or the like, the desired accelerations of joints are calculated based on the reference and current positions (tracked motion and present robot state) and velocities as well as the reference accelerations as: 

    PNG
    media_image4.png
    22
    288
    media_image4.png
    Greyscale

where q, {dot over (q)} are the current joint angle and velocity, q.sup.ref, {dot over (q)}.sup.ref, {umlaut over (q)}.sup.ref are the reference joint angle, velocity, and acceleration, and k.sub.p, k.sub.d are proportional and derivative gains.” [0041]).

Zheng does not explicitly teach applying these features to a waist of the humanoid robot.

However, Luo teaches control of the waist joint (“Inspired by the human torso, humanoid robots
usually equipped with active waist joints. … we develop an effective online algorithm for generating waist and arm trajectories for humanoid robots having a waist joint.” See the abstract. Also See at least figs. 1& 4 (provided below).

    PNG
    media_image9.png
    186
    117
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    236
    351
    media_image10.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply Zheng’s calculation of expected angular acceleration to a waist joint because control of a waist joint improves the motion of robot legs and allow for larger walking step length, improved stair climbing, smoother and more balanced motion (“For arbitrary walking patterns or whole body motions, the well-designed waist trajectories can greatly enhance the motion of robot legs and allow the robot to perform larger walking step length or crossing higher stair gaps.” Abstract; “The central idea of the waist trajectory generator is to consider the original motion pattern and take advantage of waist joints to smooth the original trajectories of two legs. In another point of view, the algorithm attempts to shift the responsibility of performing human locomotion from two legs onto the waist and utilize the swing arm to balance the robot. Moreover, we’ll show that our trajectory generator can be easily implemented on most of the control systems of modern humanoid robots.” See at least pages 1-2, section I. Introduction and page 6, section IV. Conclusion).

Allowable Subject Matter
Claims 4-8, 12-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The relevant prior art does not disclose calculating angular acceleration of joints using the particular null space matrices disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vuga (NPL: “Motion Capture and Reinforcement Learning of Dynamically Stable Humanoid Movement Primitives”) is pertinent because it discusses movement reproduction occurring in the null space of a balance controller.
Chen (US 20210178588 A1) is pertinent because it discusses calculating an angular acceleration of a biped robot according to posture information, actual angular velocity, desired angle, and desired angular velocity of the robot. It also discusses calculating the acceleration of the COM of the body.
Nakamura (US 20030220714 A1) is pertinent because it discusses calculating joint acceleration which is to be generated at each of joints of a biped robot from a difference between present status of each joint and constraint conditions.
Nagasaka (US 20070083290 A1) is pertinent because it discusses controlling a humanoid robot by computing joint accelerations based on forward dynamics.
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 4-8, 12-16, and 20 since they do not describe calculating angular acceleration of joints using the particular null space matrices disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 4-8, 12-16, and 20 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664